Title: To Thomas Jefferson from John G. Ladd, 30 November 1801
From: Ladd, John G.
To: Jefferson, Thomas


Sir
Alexandria Nov. 30th. 1801
I have this morning had the pleasure to receive your favor of the 28th Instant, and to observe your wishes respecting any Articles or Packages of yours which may come to my address at this place—and now to assure you that I shall with great cheerfulness on every occasion particularly attend thereto in the best possible manner agreeable to your desire.—I have the honor to be with perfect Respect
Sir Your Obed. Servant
Jno. G. Ladd
